 1   Steven Plesser, State Bar No. 161615
     ROTHSCHILD, WISHEK & SANDS LLP
 2   765 University Avenue
     Sacramento, CA 95825
 3   Telephone: (916) 444-9845
     Facsimile: (916) 640-0027
 4   Email: splesser@rwslaw.com
 5   Attorneys for Defendant
     AARON PATRICK
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA                                    Case No.: 2:18-CR-066 TLN
12
                        Plaintiff,                                STIPULATION AND ORDER
                                                                  CONTINUING JUDGMENT AND
13             vs.                                                SENTENCING AND MODIFYING
                                                                  SCHEDULE FOR DISCLOSURE OF PRE-
14    AARON PATRICK,                                              SENTENCE REPORT
15                      Defendant.                                Date: January 17, 2019
                                                                  Time: 9:30 a.m.
16                                                                Judge: Hon. Troy L. Nunley
                                                             /
17

18           IT IS HEREBY STIPULATED by and between the parties hereto through their
19   respective counsel, Amanda Beck, Assistant United States Attorney, attorney for Plaintiff,
20   and Steven B. Plesser, attorney for Defendant, that the Judgment and Sentencing hearing
21   set for January 17, 2019 should be continued until April 11, 2019, at 9:30 a.m. The Parties
22   hereby stipulate and request the Schedule for Disclosure of the Pre-Sentence Report and for
23   filing of Objections to the Pre-Sentence report (already disclosed) be modified as follows:
24   Judgment and sentencing date:                                                      04/11/19
25   Reply or statement of non-opposition:                                              04/04/19
26   Motion for correction of the Pre-Sentence Report shall be filed with
     the Court and served on the Probation Officer and opposing
27   counsel no later than:                                               03/28/19
28
                                                                  1
      Stipulation Regarding Cont’d. J&S and modifying PSR disclosure schedule
 1
     The Pre-Sentence Report shall be filed with the court and
 2   disclosed to counsel no later than:                                                         03/21/19
 3   Counsel’s objections to the PreSentence Report shall be delivered to
     the Probation Officer and opposing counsel no later than:            03/14/19
 4
     Proposed Presentence Report Shall be Disclosed to Counsel no later
 5   Than:                                                              02/28/19
 6

 7            IT IS SO STIPULATED.

 8

 9   Dated: January 4, 2019                                  Respectfully submitted,
10                                                           STEVEN B. PLESSER
11
                                                             /s/ Steven B. Plesser
12                                                           STEVEN B. PLESSER
                                                             Attorney for Defendant, Aaron Patrick
13

14

15   Dated: December 19, 2019                                McGREGOR W. SCOTT
16

17                                                           /s/ Steven B. Plesser for:
                                                             AMANDA BECK
18
                                                             Assistant U.S. Attorney
19                                                           Attorney for Plaintiff
20

21                                          FINDINGS and ORDER
22            IT IS SO FOUND AND ORDERED this 4th day of January, 2019.
23

24

25

26                                                                          Troy L. Nunley
                                                                            United States District Judge
27

28
                                                                  2
      Stipulation Regarding Excludable Time Periods Under Speedy Trial Act; Findings and Order
